Citation Nr: 0807448	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  01-00 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability, on a direct basis and as secondary to the 
service-connected leishmania cutanea.  

2.  Entitlement to service connection for a cervical spine 
disability, on a direct basis and as secondary to the 
service-connected leishmania cutanea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran had multiple periods of active duty for training 
with the Puerto Rico National Guard, including from July 21, 
1984 to August 4, 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  In that decision, the 
RO, in pertinent part, denied the service connection issues 
on appeal.  


FINDINGS OF FACT

1.  The veteran did not exhibit a lumbar spine disability in 
service or arthritis within one year of separation from 
service, and such a disorder is not otherwise associated with 
his active duty or his service-connected leishmania cutanea.  

2.  The veteran did not exhibit a cervical spine disability 
in service or arthritis within one year of separation from 
service, and such a disorder is not otherwise associated with 
his active duty or his service-connected leishmania cutanea.  


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred or aggravated 
in service, arthritis may not be presumed to have been so 
incurred, and is not the result of the service-connected 
leishmania cutanea.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2007).  

2.  A cervical spine disability was not incurred or 
aggravated in service, arthritis may not be presumed to have 
been so incurred, and is not the result of the 
service-connected leishmania cutanea.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In March 2001, April 2001, and December 2003 letters in the 
present case, the RO provided the veteran with the criteria 
for his service connection claims.  Additionally, this 
correspondence notified the veteran that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to his service connection issues but that he must 
provide enough information so that the agency could request 
the relevant records.  In addition, the letter informed the 
veteran of his opportunity to submit "additional information 
and evidence" and "any additional information or evidence 
that . . . [he] want[ed] . . . [the agency] to try to get for 
. . . [him]."  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II) and VAOPGCPREC 1-2004 
(February 24, 2004).  See also Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

A December 2007 letter informed the veteran of the type of 
evidence necessary to establish the degree of disability 
(element #4) and an effective date (element #5).  See 
Dingess/Hartman, 19 Vet. App. at 488.  In any event, however, 
as will be discussed in the following decision, the Board 
finds that the evidence of record does not support a grant of 
the veteran's service connection claims.  Consequently, no 
ratings or effective dates will be assigned.  Thus, the Board 
finds that there can be no possibility of any prejudice to 
the veteran in proceeding with the issuance of a final 
decision of the service connection claims adjudicated in this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  In the present 
case, the adequate VCAA notification letters were clearly 
provided to the veteran after the initial denial of his 
service connection claims in June 2000.  In any event, the 
veteran was "provided the content-complying notice to which 
he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Furthermore, in May 2007, June 2007, and October 2007, the 
service connection issues were readjudicated, and 
supplemental statements of the case (SSOCs) were issued.  
Consequently, the Board finds that nothing about the evidence 
or any response to the RO's notification suggests that the 
service connection claims adjudicated in this decision must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the service 
connection claims adjudicated in this decision.  All relevant 
treatment records adequately identified by the veteran have 
been obtained and associated with his claims folder.  

In this regard, it appears that all of the veteran's service 
medical records have not been procured for review.  However, 
the RO has made multiple but unsuccessful attempts to obtain 
additional service records, has made a formal finding of the 
unavailability of these documents, and has informed the 
veteran of the unavailability of additional service medical 
records.  The veteran has not provided additional information 
needed to facilitate further efforts.  Under these 
circumstances, the Board concludes that further efforts to 
obtain additional service medical records would be futile.  
38 C.F.R. § 3.159(e).  As there is no reasonable possibility 
that additional assistance in this regard would aid in 
substantiating the service connection claims on appeal, no 
further development action is warranted.  Id.  

After reviewing the claims folder in February 2002, a VA 
physician concluded that he was unable to associate spine 
pathology with the medication that the veteran is taking for 
his service-connected leishmania cutanea.  The examiner did 
not render an opinion as to whether the veteran's lumbar 
spine and cervical spine disabilities are associated in any 
way to his active duty.  In fact, at no time during the 
current appeal has the veteran been accorded a VA examination 
which includes an examiner's discussion regarding the direct 
service connection aspect of the claims on appeal.  As the 
Board will discuss in the following decision, however, 
service medical records are negative for complaints of, 
treatment for, or findings of lumbar spine and cervical spine 
disorders.  Significantly, the claims folder contains no 
competent evidence associating the veteran's currently 
diagnosed lumbar spine and cervical spine disabilities with 
his active military duty.  Consequently, the Board concludes 
that a remand to accord the veteran a pertinent VA 
examination is not necessary.  VA's duty to assist is not 
invoked where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103A(a)(2); Charles v. Principi, 16 Vet. 
App. 370 (2002) & McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the issues on appeal.  Under the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (which holds that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  
Consequently, the Board will proceed to adjudicate the 
following service connection claims on appeal, based upon the 
evidence currently of record.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2007); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2007).  

Additionally, service connection for certain diseases, such 
as arthritis, may be established on a presumptive basis by 
showing that they manifested themselves to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2007).  

A disability that is proximately due to, or the result of, a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2007); Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (which holds that, when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or is 
the result of, a service-connected condition, the veteran 
shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior 
to the aggravation).  

A.  Lumbar Spine

Service medical records are negative for complaints of, 
treatment for, or findings of a lumbar spine disorder.  In 
fact, at several examinations conducted during National Guard 
service, the veteran specifically denied ever having 
experienced recurrent back pain or ever having sustained a 
back injury.  Post-service medical reports reflect treatment 
for, and evaluation of, a lumbosacral spine disability 
variously diagnosed as lumbosacral pain syndrome, myositis, 
disc degeneration and degenerative changes at the L5-S1 
level, and small posterocentral disc herniation indenting the 
ventral surface of the thecal sac at the L4-L5 level since 
June 1999.  

Additional post-service medical records indicate that the 
veteran takes sodium stibogluconate (Pentostam) for his 
service-connected leishmania cutanea.  In a December 1984 
letter, a military doctor specializing in infectious diseases 
explained that the side effects of this medication include 
muscle aches and joint pain.  In an undated letter received 
at the RO in May 2001, a private physician noted that the 
veteran continues to take this medicine for his 
service-connected cutaneous leishmaniasis.  The doctor 
reiterated that the side effects of this medication include 
muscle aches and joint pains.  In February 2002, a VA 
physician who had reviewed the claims folder acknowledged the 
veteran's recent complaints of low back pain radiating down 
his left leg after he had begun taking Pentostatin.  

Significantly, however, none of these physicians concluded 
that the sodium stibogluconate (Pentostam) that the veteran 
takes for his service-connected leishmania cutanea has 
resulted in his lumbar spine disability.  In fact, the 
February 2002 VA doctor specifically stated that available 
data does not associate the veteran's current spine pathology 
with this medication.  

The Board has considered the veteran's contention that the 
medicine that he takes for his service-connected leishmania 
cutanea has resulted in a lumbar spine disability.  
Importantly, however, while a veteran, as a lay person, is 
competent to report the onset of pertinent symptoms and 
continued symptomatology since then, he or she is not 
competent to express an opinion concerning the etiology of a 
purported disorder.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994); & Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The fact remains that the claims folder in the present case 
contains no competent evidence associating the veteran's 
diagnosed lumbar spine disabilities with either his active 
military service or his service-connected leishmania cutanea.  
Based on such evidentiary posture, the preponderance of the 
evidence is clearly against the veteran's claim for service 
connection for a lumbar spine disability, on a direct basis 
and as secondary to the service-connected leishmania cutanea.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
benefit-of-the-doubt rule does not apply, and this service 
connection claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

B.  Cervical Spine

Service medical records are negative for complaints of, 
treatment for, or findings of a cervical spine disorder.  In 
fact, at several examinations conducted during National Guard 
service, the veteran specifically denied ever having 
experienced recurrent back pain or ever having sustained a 
back injury.  Post-service medical reports reflect treatment 
for, and evaluation of, a cervical spine disability variously 
diagnosed as neck muscle spasm, myositis, posterior midline 
herniated disc at the C4-C5 level, posterolateral osteophytes 
at the C4-C5 and C5-C6 levels, cervical spondylosis, and 
bilateral C5 radiculopathy since August 1992.  

As noted in the previous portion of this decision, additional 
post-service medical records indicate that the veteran takes 
sodium stibogluconate (Pentostam) for his service-connected 
leishmania cutanea.  In a December 1984 letter, a military 
doctor specializing in infectious diseases explained that the 
side effects of this medication include muscle aches and 
joint pain.  In an undated letter received at the RO in May 
2001, a private physician noted that the veteran continues to 
take this medicine for his service-connected cutaneous 
leishmaniasis.  The doctor also explained that the side 
effects of this medication include muscle aches and joint 
pains.  Also, in February 2002, a VA physician who had 
reviewed the claims folder and acknowledged the veteran's 
complaints of neck pain in 1985 after he had begun taking 
Pentostatin.  Significantly, however, none of these 
physicians specifically concluded that the sodium 
stibogluconate (Pentostam) that the veteran takes for his 
service-connected leishmania cutanea has resulted in his 
cervical spine disability.  In fact, the February 2002 VA 
doctor specifically stated that available data does not 
associate the veteran's current spine pathology with this 
medication.  

The Board has considered the veteran's contention that the 
medicine that he takes for his service-connected leishmania 
cutanea has resulted in a cervical spine disability and that 
he has experienced head and neck pain since 1984.  
Importantly, however, while a veteran, as a lay person, is 
competent to report the onset of pertinent symptoms and 
continued symptomatology since then, he or she is not 
competent to express an opinion concerning the etiology of a 
purported disorder.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994); & Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The fact remains that the claims folder in the present case 
contains no competent evidence associating the veteran's 
diagnosed cervical spine disabilities with either his active 
military service or his service-connected leishmania cutanea.  
The physicians who have treated the veteran and/or reviewed 
his claims folder have failed to provide such a positive 
association.  Based on such evidentiary posture, the 
preponderance of the evidence is clearly against the 
veteran's claim for service connection for a cervical spine 
disability, on a direct basis and as secondary to the 
service-connected leishmania cutanea.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  The benefit-of-the-doubt rule 
does not apply, and this service connection claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).  


ORDER

Service connection for a lumbar spine disability, on a direct 
basis and as secondary to the service-connected leishmania 
cutanea, is denied.  

Service connection for a cervical spine disability, on a 
direct basis and as secondary to the service-connected 
leishmania cutanea, is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


